Citation Nr: 1719874	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-09 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine.

2.  Entitlement to an initial rating in excess of 40 percent for traumatic brain injury (TBI) prior to June 4, 2010.  

3.  Entitlement to a higher initial rating for TBI in excess of 70 percent from June 4, 2010.  

4.  Entitlement to an initial rating in excess of 10 percent for migraine headaches prior to June 4, 2010.

5.  Entitlement to a rating in excess of 50 percent for migraines from June 4, 2010.  

6.  Entitlement to an initial compensable rating for bilateral keratoconus.

7.  Entitlement to service connection for left ear hearing loss.  

REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from December 1992 to April 1993 and from October 2001 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was previously represented by the Disabled American Veterans.  In October 2014, the Veteran appointed the Wisconsin Department of Veterans Affairs as his representative.  

The Board previously remanded this matter in March 2015 to afford the Veteran a Board hearing.  In a March 2016 letter, the Veteran was informed that a Travel Board hearing was scheduled.  A hearing was scheduled for February 2017. However, in February 2017, prior to the hearing, the Veteran requested that the hearing be cancelled.  





The issues of entitlement to an increased rating for degenerative joint disease of the lumbar spine, entitlement to an increased rating for TBI in excess of 70 percent from June 4, 2010, entitlement to a rating in excess of 50 percent for migraines from June 4, 2010, and entitlement to an initial compensable rating for bilateral keratoconus are addressed in the in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to June 4, 2010, the Veteran's traumatic brain injury was manifested by level "3" impairment for the cognitive facet of memory, attention, concentration, and executive functions.  

2.  Prior to June 4, 2010, the Veteran's migraine headaches approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

3.  The Veteran does not have current left ear hearing loss disability for VA purposes.


CONCLUSIONS OF LAW

1.  Prior to June 4, 2010, a 70 percent rating is warranted for traumatic brain injury.  38 C.F.R. §§ 1155, 5107 (West 2016); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).  

2.  Prior to June 4, 2010, a 50 percent rating is warranted for migraine headaches.  38 C.F.R. §§ 1155, 5107 ( West 2016); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  

3.  Service connection is not warranted for left ear hearing loss.  38 U.S.C.A. 
 § 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2016); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO sent the Veteran VCAA notice in November 2009 that advised him of the evidence required to substantiate his service connection claims.  The VCAA notice letter was provided prior to initial adjudication of the Veteran's claim in December 2009.

Moreover, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 490, 91; VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the claim for a higher initial rating for migraine headaches and traumatic brain injury.  

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The service treatment records and post-service VA treatment records pertinent to the rating period on appeal have been obtained.  The Veteran was afforded VA examinations for traumatic brain injury and migraine headaches in December 2009.  The examinations are adequate to decide the claims for higher initial ratings for traumatic brain injury and migraine headaches prior to June 4, 2010.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2008).  In other cases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Initial Rating for Traumatic Brain Injury Prior to June 4, 2010

Revised Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  For residuals not listed in the Diagnostic Code that are reported on examination, they are to be evaluated under the most appropriate diagnostic code

Traumatic brain injury is rated according to Diagnostic Code 8045.  Diagnostic Code 8045 states there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The Rating Schedule provides further: Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

 Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of a TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review. VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

A December 2009 rating decision granted service connection for traumatic brain injury and assigned a 40 percent rating from November 28, 2009. 

Service treatment records reflect that the Veteran sustained a traumatic brain injury from an IED blast in November 2006.   A physical evaluation board report dated in September 2009 indicated that a neuropsychology evaluation showed substantial deficits characterized by executive and memory dysfunction, attention deficit, impaired cognitive processing, and slowed information processing.  A psychiatrist indicated discontinuous, halting speed, with long pauses characteristic of stuttering and word-finding difficulties.  The report indicated that the Veteran was rated as 70 percent due to moderate impairment with objective evidence under the executive function facet.

The Veteran had a VA examination in December 2009.  The examination report noted that an IED exploded less than 10 feet away from the Veteran in November 2006.  He was thrown and fell on his back and right shoulder.  The Veteran was also hit in the head by concrete from the explosion and lost consciousness for less than a minute.  He was evaluated by a medic, who noted symptoms of headache, dizziness, imbalance, and difficulty remembering.  

The VA examiner described the severity of the traumatic brain injury as mild and noted that the injury had stabilized.  

The symptoms noted on examination included frequent headaches with photophobia and daily dizziness and vertigo.  The Veteran reported that he would walk by holding onto his wife or holding furniture.  The Veteran reported moderate fatigue.  The examiner noted that the Veteran had short-term memory impairment, which was moderate to severe.  His other cognitive problems included decreased attention, difficulty concentrating, and difficulty with executive functions.  The Veteran had stuttering speech.  He did not have swallowing difficulties.  The Veteran denied bowel or bladder problems.  He reported mood swings, anxiety, and depression.  

With regard to the memory facet, the examiner noted that there was objective evidence of mild impairment.  The examiner indicated that the Veteran's judgement was mildly impaired.  His social interaction was described as routinely appropriate.  The examiner indicated that the Veteran was always oriented to person, time, place, and situation.  The Veteran's motor activity was described as normal.  His visual spatial orientation was mildly impaired.  The examiner noted that there were three or more subjective symptoms that mildly interfered with work, instrumental activities of daily living, or close relationships.  The examiner noted one or more neurobehavioral effects that frequently interfered with workplace interaction, social interaction, or both, but did not preclude them.  Examples included irritability, lack of motivation, and moodiness.  The examiner indicated that the Veteran's comprehension or expression, or both, were only occasionally impaired.  The Veteran was able to communicate complex ideas.  

The December 2009 VA examination report yields the following levels of impairment for the cognitive facets:  1 for memory; 1 for judgement; 0 for social interaction, orientation, and motor activity; 1 for visual spatial orientation; 1 for subjective symptoms; 2 for neurobehavioral effects; 1 for communication; and 0 for consciousness.  

The highest evaluation shown on examination in December 2009 is a level "2" which corresponds to a 40 percent rating under Diagnostic Code 8045.  The December 2009 VA examination provided conflicting information regarding the Veteran's memory impairment.  The examiner described the Veteran's memory impairment as "mild."  However, in the section of the examination report pertaining to subjective symptoms, the memory impairment was described as "moderate to severe."   The physical evaluation board examination in September 2009 showed "moderate" impairment under the executive function facet.   Moderate impairment of the memory, attention, concentration, and executive functions facet corresponds with level "3" impairment for that facet.  Based on the foregoing, the highest assignable evaluation for any facet during the rating period is "3."  Therefore, a 70 percent rating is assignable for the period prior to June 4, 2010.  A 100 percent rating is not warranted during the period prior to June 4, 2010, as the evidence does not show total impairment for any facet of cognitive impairment.  

Initial Rating for Migraine Headaches Prior to June 4, 2010

A December 2009 rating decision granted service connection for migraine headaches and assigned a 10 percent rating from November 2009.  

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months, a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016). Neither the rating criteria, nor the Court, have defined "prostrating." Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability." However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

Upon VA examination in December 2009, the Veteran reported daily headaches which were described as frontal headaches.  He had nausea and vertigo associated with his headaches.  The Veteran denied a history of chronic headaches prior to his military career.  He reported that his headaches lasted several house and were relieved by a dark room, bedrest, and medication.  The examiner noted that the Veteran's daily activities were decreased during migraines.

In the notice of disagreement received in January 2010, the Veteran noted that he had prostrating migraine headaches three to four times a month.  

After a review of the evidence, the Board finds that a 50 percent rating is warranted for migraine headaches during the initial rating period prior to June 4, 2010.  On VA examination, the Veteran reported daily headaches with photophobia and nausea.  His notice of disagreement indicated that his prostrating headaches occur four times a month.  Therefore, the most probative evidence reflects that, prior to June 4, 2010, prostrating headaches occurred several times a month.  The frequency of the prostrating headaches more nearly approximates very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Accordingly, a 50 percent rating is warranted for headaches prior to June 4, 2010.  

Service Connection for Left Ear Hearing Loss 

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (2016); 38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

Sensorineural hearing loss is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303 (b), 3.307, and 3.309 apply to the claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303 (b). 
Additionally, where a veteran served ninety days or more of active service, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2016); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016); see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

The Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


The Veteran asserts that a current hearing loss disability is related to an IED blast in November 2006.  The Veteran's involvement in an IED blast is documented in his service records, and therefore, an acoustic injury is shown.  

An audiogram during service in April 2009 showed audiometric thresholds of 10, 20, 30, and 35 at frequencies of 1000, 2000, 3000, and 4000 Hertz.  An April 2009 entry in the service treatment records noted a diagnosis of hearing loss.

Upon VA examination in July 2010, the Veteran complained of trouble following conversations and muffled hearing.  Audiometric testing showed thresholds of 25 decibels at a frequency of 500 Hertz; 30 decibels at a frequency of 3000 Hertz; and 35 decibels at a frequency of 4000 Hertz.  The audiometric thresholds noted in July 2010 do not satisfy the requirements for a current hearing loss disability according to VA regulation.  38 C.F.R. § 3.385.

He reported that his hearing loss had been present since an IED blast in November 2006.  The examiner opined that left ear hearing loss is at least as likely as not related to service, based upon a shift in thresholds during service.  The examiner opined that it is therefore at least as likely as not that his current hearing loss begin in service.  

In this case, the evidence does not show left ear hearing loss as defined by VA regulation.  The Board acknowledges that the Veteran was diagnosed with a sensorineural hearing loss in service and has a current diagnosis of left ear hearing loss.  However, the relevant question at issue is whether the Veteran has a current hearing disability of his left ear, as defined by 38 C.F.R. § 3.385, so as to meet the criteria for service connection for defective hearing for VA disability compensation purposes.  Again, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  
Here, the audiology findings of the July 2010 examination do not satisfy the criteria for a left ear hearing loss disability for VA purposes, and there are no other audiometric tests that meet the criteria for a left ear hearing disability.  38 C.F.R. § 3.385.  Given the lack of competent evidence showing that the Veteran has a current left ear hearing loss disability at present, as defined by VA regulations, the claim for service connection for left ear hearing loss must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



ORDER

A 70 percent rating is granted for TBI prior to June 4, 2010, subject to regulations governing the payment of monetary benefits.  

A 50 percent rating is granted for migraine headaches prior to June 4, 2010, subject to regulations governing the payment of monetary benefits.  

Service connection for left ear hearing loss is denied.  



REMAND

A rating decision issued in December 2015 indicates that VA treatment records from the Minneapolis VAMC, dated through December 2015, were reviewed.  The VBMS file does not currently include the VA treatment records from the Minneapolis VAMC.  On remand, the records should be associated with the electronic record.  

A VA examination of his lumbar spine was obtained in July 2010, and an addendum opinion was completed in January 2012.  The July 2010 and January 2012 examinations are inadequate, as the examiner did not measure the Veteran's lumbar spine range of motion, his passive range of motion, his weight-bearing range of motion, and his non-weight bearing range of motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that examiners must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing).  The Veteran should be afforded a new VA examination that complies with Correia.    

The most recent examinations for traumatic brain injury and bilateral keratoconus were obtained in June 2010.  The claims are being remanded to schedule the Veteran for examinations to determine the current severity of the service-connected traumatic brain injury and bilateral keratoconus.   Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records from the Minneapolis VAMC and associate them with the Veteran's electronic claims file.

2.  Schedule the Veteran for a VA examination to determine the severity of the Veteran's lumbar spine condition.  The examiner must specifically test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he/she should clearly explain why that is so.

3.  Schedule the Veteran for a VA examination to determine the severity of the Veteran's traumatic brain injury.  The examiner should set forth findings which address the facets of cognitive impairment.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

4.  Schedule the Veteran for a VA examination to determine the severity of bilateral keratoconus.  The examination should include a detailed evaluation of the Veteran's visual acuity.  

5.  Then, readjudicate claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


